As filed with the Securities and Exchange Commission on November 26, 2007 Registration No. 2-10816 811-00058 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 97 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 31 / X / (Check appropriate box or boxes) THE GEORGE PUTNAM FUND OF BOSTON (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on November 30, 2007 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President THE GEORGE PUTNAM FUND OF BOSTON One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 The George Putnam Fund of Boston 11 | 30 | 07 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies. 2 Main risks 2 Investor profile 3 Past performance 3 Costs associated with your investment. 5 What are the funds main investment strategies and related risks? 8 Who oversees and manages the fund? 15 How does the fund price its shares? 19 How do I buy fund shares? 21 How do I sell or exchange fund shares? 29 Policy on excessive short-term trading. 32 Distribution plans and payments to dealers 36 Fund distributions and taxes 39 Financial highlights 41 Class A, B, C, M, R and Y shares Investment Category: Value This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may be eligible for a reduced sales charge. See How do I buy fund shares? for details. Fund summary GOAL The fund seeks to provide a balanced investment composed of a well diversified portfolio of stocks and bonds which produce both capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS AND BONDS We invest mainly in a combination of bonds and U.S. value stocks with a greater focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We buy bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Our equity investments are mainly in large and midsize companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. * The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. 2 P R O S P E C T U S * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. INVESTOR PROFILE The fund is designed for investors seeking capital growth and current income and who are willing to wait out short-term market fluctuations. The fund discourages short-term trading activity. It should not be your sole investment. However, the fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Ask your financial representative for details. PAST PERFORMANCE The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the funds class A shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. 3 P R O S P E C T U S CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES Annual performance of A shares at NAV * Year-to-date performance through 9/30/07 was 4.27% . * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 11.65% to $1,117. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 10.81% to $892. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class A before taxes 6.38% 5.20% 6.61% Class A after taxes on distributions 3.84% 3.96% 4.78% Class A after taxes on distributions and sale of fund shares 5.42% 3.88% 4.72% Class B before taxes 6.35% 5.23% 6.38% Class C before taxes 10.41% 5.54% 6.38% Class M before taxes 7.97% 5.11% 6.31% Class R before taxes 11.95% 6.09% 6.92% Class Y before taxes 12.51% 6.62% 7.46% S&P 500/Citigroup Value Index (no deduction for fees, expenses or taxes) 20.80% 10.43% 9.45% Lehman Aggregate Bond Index (no deduction for fees, expenses or taxes) 4.33% 5.06% 6.24% George Putnam Blended Index (no deduction for fees, expenses or taxes) 14.07% 8.63% 8.54% 4 P R O S P E C T U S This table compares the funds performance to that of several broad measures of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges. (See Costs associated with your investment for details). Class A and class M share performance reflects the current maximum initial sales charges, and class B and class C share performance reflects the maximum applicable deferred sales charge if shares had been redeemed on 12/31/06 and, for class B shares, does not assume conversion to class A shares after eight years. For periods before the inception of class C shares (7/26/99) and class R shares (1/21/03), performance shown for these classes in the table is based on the performance of the funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees paid by the class C and class R shares. The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed income securities. The funds performance is also compared to the S&P 500/Citigroup Value Index, an unmanaged index of capitalization-weighted stocks chosen for their value orientation. In addition, the funds performance is compared to the George Putnam Blended Index, an unmanaged index administered by Putnam Management, 60% of which is the S&P 500/Citigroup Value Index and 40% of which is the Lehman Aggregate Bond Index. After-tax returns reflect the highest individual federal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. COSTS ASSOCIATED WITH YOUR INVESTMENT Maximum sales charges and redemption fees (paid directly from your investment) Most Putnam funds include a sales charge when you purchase shares in order to compensate your financial representative for asset allocation and other services. Putnam funds offer a variety 5 P R O S P E C T U S of share classes to accommodate different ways of paying the sales charge (up front or over time). It is important to understand that the share classes with low or no up-front sales charge may impose higher ongoing expenses. To discourage short-term trading, most Putnam funds also charge a redemption fee for shares sold or exchanged within 7 days of purchase (within 90 days, for certain Putnam funds). This table summarizes the fees and expenses you may pay if you invest in the fund. Expenses are based on the funds last fiscal year. Shareholder Fees (fees paid directly from your investment)* Maximum Deferred Sales Charge (Load) Maximum Sales (as a percentage of Charge (Load) the original purchase Maximum Imposed on Purchases price or redemption Redemption Fee*** (as a percentage proceeds, whichever (as a percentage of total of the offering price) is lower) redemption proceeds) Class A 5.25% NONE** 1.00% Class B NONE 5.00% 1.00% Class C NONE 1.00% 1.00% Class M 3.25% NONE** 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. The table below shows the funds annual operating expenses for the fiscal year ended July 31, 2007 (except as otherwise indicated). Total Annual Management Distribution Other Fund Operating Fees (12b-1) Fees Expenses ^ Expenses Class A 0.49% 0.25% 0.22% 0.96% Class B 0.49% 1.00% 0.22% 1.71% Class C 0.49% 1.00% 0.22% 1.71% Class M 0.49% 0.75% 0.22% 1.46% Class R 0.49% 0.50% 0.22% 1.21% Class Y 0.49% N/A 0.22% 0.71% 6 P R O S P E C T U S * Certain investments in class A and class M shares may qualify for discounts on applicable sales charges. See How do I buy fund shares? for details. ** A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. *** A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. ^ Includes estimated expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the maximum up-front sales charge (or applicable contingent deferred sales charge) and total annual fund operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps you more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that you invest $10,000 in the fund for the time periods shown and then, except as shown for class B shares and class C shares, redeem all your shares at the end of those periods. It also assumes a 5% return on your investment each year and that the funds operating expenses remain the same. The example is hypothetical; your actual costs and returns may be higher or lower. EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class A $618 $815 $1,028 $1,641 Class B $674 $839 $1,128 $1,821* Class B (no redemption) $174 $539 $ 928 $1,821* Class C $274 $539 $ 928 $2,019 Class C (no redemption) $174 $539 $ 928 $2,019 Class M $469 $772 $1,096 $2,015 Class R $123 $384 $ 665 $1,466 Class Y $ 73 $227 $ 395 $ 883 * Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase. 7 P R O S P E C T U S What are the funds main investment strategies and related risks? This section contains greater detail on the funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. As mentioned in the fund summary, we pursue the funds goal by investing in bonds and value stocks. Under normal market conditions, we invest at least 25% of the funds total assets in fixed-income securities, including debt securities, preferred stocks and that portion of the value of convertible securities attributable to the fixed-income characteristics of those securities. We may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. * Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, the fund may invest a significant portion of its assets in companies in one or more related industries or sectors, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in 8 P R O S P E C T U S the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. * Value stocks. Companies we believe are undergoing positive change and whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. * Foreign investments. We may invest in foreign investments. Foreign investments involve certain special risks. For example, their values may decline in response to changes in currency exchange rates, unfavorable political and legal developments, unreliable or untimely information, and economic and financial instability. In addition, the liquidity of these investments may be more limited than for most U.S. investments, which means we may at times be unable to sell them at desirable prices. Foreign settlement procedures may also involve additional risks. These risks are generally greater in the case of developing (also known as emerging) markets, which typically have less developed legal and financial systems. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. * Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to the fund, but will affect the value of the funds shares. Interest rate risk is generally greater for investments with longer maturities. 9 P R O S P E C T U S Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. * Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. We invest mostly in investment-grade debt investments. These are rated at least BBB or its equivalent at the time of purchase by a nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. We may invest in below investment-grade investments. However, we will not invest in securities that are rated lower than B or its equivalent by each rating agency rating the investment, or are unrated securities we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Although investment-grade investments generally 10 P R O S P E C T U S have lower credit risk, they may share some of the risks of lower-rated investments.
